Title: To Thomas Jefferson from Wilson Cary Nicholas, 10 March 1805
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk March 10. 1805
                  
                  I was very much mortified on my return to this place to find the inclosed in my desk, in a letter written at the moment of my departure, I suppose in my hurry I had put it there instead of sending it to the post office. I beg you Sir, to pardon this seeming inattention to your request & that your letter to Col. Newton shou’d be returned immediately. The business of my office is in such a train that it can now be closed in as short a time as it will ever be practicable to do it in. I will therefore, as soon as I obtain your permission, address a letter of resignation to the Secretary of the treasury. I will take the liberty to mention that I am anxious to have this by the 15th. of apl. but I will with pleasure make the time of my doing so, suit your perfect convenience. If you think proper to offer this place to Col. Newton, or to any other person in this town, it will be a great gratification to me, if you shou’d find that you can in any manner make me useful to you. Since the date of your letter upon this subject Col. Newton has been appointed President of the Virginia bank in Norfolk but I do not know that that wou’d in any manner influence his dicision. The spirit of hostility among the republicans in this place, as in other parts of the N.J. has unfortunately increased since I had the pleasure of addressing you last. I do not know how it is to end, but I fear in the destruction of the party and the misery of our country. the selfishness and intemperance of many of our politicians makes them deaf and blind to the most obvious interest of their country. Every article of provision, is excessively high and likely to remain so, and it is said that tobacco will sell at a better price than it has done. there have not been any arrivals at this port as late as those that have been announced in the North. the merchants are under great alarm lest there should be a truce hatched up between England and France. 
                  I am with the greatest respect & esteem, Dear Sir, your much obliged & devoted hum. Serv.
                  
                     W. C. Nicholas 
                     
                  
               